1 Reported in 296 N.W. 582.
This matter is before us upon our alternative writ, in the nature of quo warranto, to test the right of respondents to hold respectively the offices of judge and clerk of the municipal court for the village of Perham.
The attempt to establish that court was made by Ex. Sess. L. 1933-1934, c. 35. Minn. Const. art. 6, § 1, requires a two-thirds vote of *Page 500 
the legislature to establish such a court. It appears from the journal of the senate, Senate Journal, Ex. Sess. 1933-1934, page 291, that the bill in question did not have on its supposed passage the favorable vote of two-thirds of the senate. (It had the affirmative vote of only 40 out of 67 members of the senate.) Therefore it never became law and is a nullity. State ex rel. Eastland v. Gould, 31 Minn. 189,17 N.W. 276.
Therefore a writ of ouster must issue.
So ordered.